Citation Nr: 0506622	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from June 1976 to January 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO, which denied 
service connection for the alleged disabilities enumerated 
above. 

By that rating decision, the RO also denied service 
connection for a left elbow disability.  The veteran did not 
initiate an appeal regarding that issue, and it is not before 
the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004) (outlining the procedures for appealing RO decisions 
to the Board).

In August 2002, the veteran testified at a local hearing at 
the RO, and in August 2004, presented testimony before the 
undersigned via video teleconference.


REMAND

The veteran contends that he has pes planus that pre-existed 
his military service, but was aggravated therein.  In the 
alternative, he contends that his pes planus was aggravated 
by his bilateral knee disabilities.  He also contends that he 
has bilateral knee disabilities due to his military service, 
or, in the alternative, his pes planus.  He also claims that 
his current bilateral knee disabilities pre-existed his 
military service, but were aggravated therein.  The veteran 
also claims that his current headaches were incurred or 
aggravated during his military service

The evidence of record indicates that the veteran was being 
seen for complaints related to pes planus and knee 
disabilities at the Togus VA Medical Center (VAMC).  While 
records from the Togus VAMC dated through July 1998 are of 
record, there is no indication that the RO requested copies 
of the veteran's more recent treatment records.  The veteran 
also testified during an August 2004 hearing before the Board 
that he was being seen for complaints related to headaches at 
the mental health clinic at the Caribou, Maine VA Outpatient 
Clinic.  No attempt has been made to associate these records 
with the claims files.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   

Furthermore, with regard to the veteran's claim for service 
connection for right and left knee disabilities, a March 2003 
VA examiner indicated that the veteran had early degenerative 
joint disease of the knees, and opined that his knee pain was 
unlikely related to his military service.  No reasons and 
bases for this opinion were provided.  This opinion is not 
adequate for adjudication purposes.  Moreover, while an 
August 2001 VA examiner diagnosed bilateral pes planus, no 
opinion was provided as to the etiology.  Therefore, 
additional VA examination is necessary.  See 38 U.S.C.A. § 
5103A (West 2002).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions: 

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
including relevant treatment records from 
the Togus, Maine VAMC since July 1998 and 
the Caribou, Maine VA Outpatient Clinic.

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran and his representative, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below. 

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any pes planus.  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions with respect to 
any currently present pes planus:

a.  Did the disorder clearly and 
unmistakably undergo no chronic increase 
in severity during or as a result of 
service?

b.  Is it as at least as likely as not 
that any currently diagnosed pes planus 
was caused or chronically worsened by the 
veteran's bilateral knee disability?

The examiner should set forth the 
complete rationale for all opinions 
expressed.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any right and 
left knee disability.  The veteran should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions with respect to 
each currently present right and/or left 
knee disability:

a.  Is it at least as likely as not that 
the disorder was present in service and 
if so, did the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty?

b.  With respect to any such disorder 
that the examiner believes existed prior 
to the veteran's entrance onto active 
duty, did the disorder clearly and 
unmistakably undergo no chronic increase 
in severity during or as a result of 
service?

c.  With respect to any currently present 
right and/or left knee disability which 
the examiner believes was not present 
during military service, is it at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service?

d.  Is it as at least as likely as not 
that any currently present right and/or 
left knee disability was caused or 
chronically worsened by the veteran's pes 
planus?

The examiner should set forth the 
complete rationale for all opinions 
expressed.

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for headaches, pes planus, 
right knee disability and left knee 
disability, based on a de novo review of 
all pertinent evidence and without regard 
to any prior decisions on these claims.  

7.  If the claims are not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations, to 
include 38 C.F.R. §§ 3.306, 3.310.  The 
veteran and his representative should be 
given the requisite opportunity to 
respond to the SSOC before the claims 
files are returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

